Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 19, 2005, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
*826Ordered that the judgment is affirmed.
The defendant contends that the court erred in discharging, sua sponte, certain prospective jurors based on their responses to questions regarding whether they or a relative had been arrested or convicted of a crime. The court properly excused those prospective jurors based on its own questioning which revealed, by their own admissions, that they could not be fair and impartial (see People v Wynder, 41 AD3d 209 [2007]; People v McGhee, 4 AD3d 485 [2004]). The defendant’s remaining contention regarding jury selection is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, is without merit (see People v Johnson, 94 NY2d 600 [2000]).
The defendant’s constitutional challenge to his adjudication as a persistent felony offender is without merit. Contrary to the defendant’s contention, the procedure under which he was sentenced as a persistent felony offender did not violate either his Sixth Amendment or due process rights (see Penal Law § 70.10 [2]; People v Rivera, 5 NY3d 61 [2005], cert denied 546 US 984 [2005]; People v Jordan, 21 AD3d 1039 [2005]). Mastro, J.P., Florio, Miller and Dickerson, JJ., concur. [See 10 Misc 3d 1059(A), 2005 NY Slip Op 52024(U).]